Citation Nr: 1440137	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include secondary to diabetes mellitus and herbicide exposure.  

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's May 2014 Appellant Brief is located in Virtual VA.  

The issue of hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served in Vietnam and is currently diagnosed with peripheral neuropathy.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, peripheral neuropathy can be presumed to have been incurred during his active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for peripheral neuropathy, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including acute and subacute peripheral neuropathy, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Veteran who served in the Republic of Vietnam and who is presumed exposed to Agent Orange who develops peripheral neuropathy.

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of the Republic of Vietnam during the Vietnam War.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  

The Veteran had 8 months of foreign service, including time spent in Vietnam.  He received the Vietnam Service Medal and the Vietnam Campaign Medal with two stars.  

The Veteran was afforded a VA examination in April 2010.  The examiner attributed the Veteran's abnormal nerve conduction study to lumbar stenosis or multiple radiculopathy and cervical spine disease.  The examiner stated that there was no clear evidence of peripheral neuropathy, diabetic or otherwise, that was not otherwise explained.  

The Veteran's private clinician, E.L.P. diagnosed the Veteran with idiopathic peripheral neuropathy in May 2006.  He has continued to treat the Veteran since then and noted in a letter received by VA in September 2012 that the Veteran had paresthesias and burning dysthesias which have responded poorly to multiple prescribed medications.  

The Court of Appeals for Veterans' Claims stated that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Accordingly, service connection for peripheral neuropathy is granted on a presumptive basis.  


ORDER

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is granted.  


REMAND

The Veteran originally only claimed his hypertension was caused by his service-connected diabetes.  In the May 2014 Appellant Brief, his representative argued that it also may have been aggravated by diabetes, citing 38 C.F.R. § 3.310.  

On remand the examiner should opine not only as to direct and secondary service connection, but also should address whether a service-connection disability aggravated the Veteran's hypertension.  See Allen v. Brown, 7 Vet. App. 439, 449.

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded an addendum opinion to address the nature and etiology of his hypertension.  The examiner must review the physical and electronic claims files including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is related to his active service

AND

Whether hypertension is at least as likely as not (at least a 50 percent probability) causally or etiologically related to any service-connected disability, including the Veteran's diabetes

 AND

Whether hypertension is at least as likely as not (at least a 50 percent probability) aggravated by or worsened by any service-connected disability, including diabetes.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


